Canty, J.
This is an application for leave to file an information in the nature of quo warranto, by some of the alleged stockholders and officers of a private corporation, to try the right of some others to hold certain offices in the corporation. In the case of State v. Dowlan, 33 Minn. 538, (24 N.W. 188,) it was held by this court: “We are agreed that the granting of leave to file an information, especially upon the application of a private person, is within the discretion of the court, and that leave ought not to be granted where the law furnishes another remedy, unless under special and exceptional circumstances.” 1878 G. S. ch. 79, furnishes another remedy, and there are no such special or exceptional circumstances in this case as would take it out of the rule.
Neither do we wish to be understood as holding that there is no other such remedy, except that provided by chapter 79, which must-be brought by the attorney general. 1851 R. S. ch. 80, § 1 abolished the writ of quo warranto, and provided the remedy now found in said chapter 79. 3866 G. S. ch. 122 repealed the [Revision of 1853, but re-enacted all of said chapter 80 thereof, except the first section, which abolished quo warranto. Whether this did not revive the common-law writ of quo warranto, as a writ to be issued by the District Court, it is not necessary here to decide.
Application denied.
Collins, J., absent, took no part.
(Opinion published 59 N. W. 495.)